DETAILED ACTION
This office action is in response to the communication received on 06/23/2022 concerning application no. 17/367,745 filed on 07/06/2021.
Claims 1-23 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/23/2022.
Examiner notes that the claims 13-23 have been made dependent on claim 1 and are now under Group I.

Drawings
The drawings are objected to because:
Fig. 1A, 1B, 1C, 2A: The drawings are objected to because, according to MPEP 608.02 and 67 CFR 1.84, "India ink, or its equivalent that secures solid black lines, must be used for drawings". Drawings should be presented as India ink drawings unless the illustration is not capable of being accurately or adequately depicted by India ink drawings.
Fig. 2C, 12A, 12B, 12C, 12D, 12E, 12F, 12G, 12H, 12I: The graphical lines are difficult to distinguish from the background.
Fig. 5A, 5B: The images have a pressure scale. The pressure values are difficult to distinguish based on shading in the image.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 8-9, recite “respective individual foci of said plurality of transcranial ultrasound transducer array elements are spatially separated”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the foci are spatially separated with respect to. One interpretation is that they are separated from the array elements. Another is that the are separated from other foci.
For purposes of examination, the Office is considering the foci to be separated from elements.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10, 13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (PGPUB No. US 2010/0268088) in view of O’Brien et al. (PGPUB No. US 2017/0188992)

Regarding claim 1, Prus teaches a system for performing diagnostic or therapeutic transcranial ultrasound procedures, the system comprising: 
a plurality of transcranial ultrasound transducer array elements (Transducers 102 or 202) supported by said support frame, wherein said plurality of transcranial ultrasound transducer array elements are supported in pre-selected positions and orientations relative to said support frame for transmitting ultrasound through a skull of the patient (Paragraph 0012 teaches that multiple ultrasound transducers are arranged around the head. Fig. 1 shows the emission of ultrasound from the transducers 102 into the target envelope 100. Paragraph 0026 teaches that the transducers are moveable and can be adjusted with an positioner. Fig. 1 shows the placement of ultrasound transducers 102 around the head and emitting ultrasound to the target area 100. Paragraph 0032 teaches that the system is able to calculate the regime that is overlapped) such that: 
respective individual foci of said plurality of transcranial ultrasound transducer array elements are spatially separated (Paragraph 0004 teaches that the arrays is focusing on the target as seen in Fig.1A. Fig. 1A shows that the transducers are spaced apart from each other and they are approaching different point of the target); and 
far field regions respectively associated with said plurality of transcranial ultrasound transducer array elements spatially overlap within a far field overlap region located within a brain of the patient when said support frame is placed around the head of the patient (Fig. 1 shows the placement of ultrasound transducers 102 around the head and emitting ultrasound to the target area 100. Paragraph 0032 teaches that the system is able to calculate the region that is overlapped).However, Prus is silent regarding a system, comprising:
a support frame configured for placement around a head of a patient; 
plurality of transcranial ultrasound transducer array elements supported by said support frame.
In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, O’Brien teaches a system, comprising:
a support frame configured for placement around a head of a patient (Fig. 2 shows the headset 50. It is also shown placed around the head of an individual); 
plurality of transcranial ultrasound transducer array elements supported by said support frame (Paragraph 0119 teaches that the ultrasound scanners 58 are placed on the headset 50).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prus with O'Brien’s teaching of using a support frame to hold the ultrasound transducers. This modified system would provide the user with quickly obtain information about the brain and provide a means of a portable ultrasound transcranial scanner (Paragraph 0006 of O’Brien). Furthermore, this is allows for brood vessel mapping without the need of user feedback (Paragraph 0007 of O’Brien).

Regarding claim 2, modified Prus teaches the system in claim 1, as discussed above.
Prus further teaches a system, further comprising: control and processing hardware (Controller 208, beamformer 206, or frequency generator 210) operably connected to said plurality of transcranial ultrasound transducer array elements (Controller 208, beamformer 206, or frequency generator 210 are connected to the transducers 202 through the imager 212), said control and processing hardware comprising at least one processor and associated memory (Paragraph 0034 teaches that there is a processor and software that is used in the apparatus), said memory comprising instructions executable by said at least one processor for performing operations (Paragraph 0034 teaches that the system uses the instructions for the apparatus) comprising: 
controlling said plurality of transcranial ultrasound transducer array elements to generate an ultrasound pulse from each transcranial ultrasound transducer array elements (Paragraph 0024 teaches that the beamformer 206 drives the individual transducers to produce an ultrasound beam or field), and 
controlling a timing of the ultrasound pulses (Paragraph 0024 teaches that the beamformer 206 emits input signals from to the transducers. This include the transition and reception of the ultrasound), based on registration data spatially registering the pre-selected positions and orientations of said plurality of transcranial ultrasound transducer array elements with volumetric image data associated with the patient, such that ultrasound energy is focused at a pre-selected region within the far field overlap region (Paragraph 0027 and 0028 teach the ultrasound of CT images that are used to study the propagation of ultrasound waves in the skull. The properties of the ultrasound can be adjusted accordingly. Paragraph 0022 teaches that an MRI or a CT device can be used for the study of the skull structure. Paragraph 0004 teaches that the target envelope is an area that multiple transducers can reach and there is a target area within this envelope as seen in Fig. 1. . 1 shows the placement of ultrasound transducers 102 around the head and emitting ultrasound to the target area 100. Paragraph 0032 teaches that the system is able to calculate the region that is overlapped).

Regarding claim 4, modified Prus teaches the system in claim 1, as discussed above.
However, Prus is silent regarding a system, wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is approximately normal to surface of the skull of the patient when said support frame is placed around the head of the patient.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, O’Brien teaches a system, wherein said plurality of transcranial ultrasound transducer array elements (Ultrasound scanners 58 are seen in Fig. 2) are supported in the pre-selected positions and orientations relative to said support frame (Ultrasound scanner 58 is attached to the headset 50) such that a respective beam axis of each transcranial ultrasound transducer array element is approximately normal to surface of the skull of the patient when said support frame is placed around the head of the patient (Paragraph 0145 teaches that the robotic system keeps the transducer normal to the surface of the head).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prus with O'Brien’s teaching of placing ultrasound transducers normal to the surface of the skull. This modified system would provide the user with quickly obtain information about the brain and provide a means of a portable ultrasound transcranial scanner (Paragraph 0006 of O’Brien). Furthermore, this is allows for brood vessel mapping without the need of user feedback (Paragraph 0007 of O’Brien).

Regarding claim 5, modified Prus teaches the system in claim 1, as discussed above.
However, Prus is silent regarding a system, wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within ten degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, O’Brien teaches a system, wherein said plurality of transcranial ultrasound transducer array elements (Ultrasound scanners 58 are seen in Fig. 2) are supported in the pre-selected positions and orientations relative to said support frame (Ultrasound scanner 58 is attached to the headset 50) such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within ten degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient (Paragraph 0145 teaches that the robotic system keeps the transducer normal to the surface of the head).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prus with O'Brien’s teaching of placing ultrasound transducers within 10 degrees of the normal surface vector to the surface of the skull. This modified system would provide the user with quickly obtain information about the brain and provide a means of a portable ultrasound transcranial scanner (Paragraph 0006 of O’Brien). Furthermore, this is allows for brood vessel mapping without the need of user feedback (Paragraph 0007 of O’Brien).

Regarding claim 6, modified Prus teaches the system in claim 1, as discussed above.
However, Prus is silent regarding a system, wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within plus or minus five degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, O’Brien teaches a system, wherein said plurality of transcranial ultrasound transducer array elements (Ultrasound scanners 58 are seen in Fig. 2) are supported in the pre-selected positions and orientations relative to said support frame (Ultrasound scanner 58 is attached to the headset 50) such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within plus or minus five degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient (Paragraph 0145 teaches that the robotic system keeps the transducer normal to the surface of the head).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prus with O'Brien’s teaching of placing ultrasound transducers within ±5 degrees of the normal surface vector to the surface of the skull. This modified system would provide the user with quickly obtain information about the brain and provide a means of a portable ultrasound transcranial scanner (Paragraph 0006 of O’Brien). Furthermore, this is allows for brood vessel mapping without the need of user feedback (Paragraph 0007 of O’Brien).

Regarding claim 7, modified Prus teaches the system in claim 1, as discussed above.
	Prus further teaches a system, wherein one or more of said plurality of transcranial ultrasound transducer array elements are provided as a phased transducer sub- arrays (Paragraph 0011 teaches that the transducers are phased transducers).

Regarding claim 8, modified Prus teaches the system in claim 1, as discussed above.
The combination of Prus and O’Brien fails to teach a system, wherein one or more of said plurality of transcranial ultrasound transducer array elements are single-element ultrasound transducers.
However, it should be noted that Prus teaches a system, wherein one or more of said plurality of transcranial ultrasound transducer array elements are provided as a phased transducer sub-arrays (Paragraph 0011 teaches that the transducers are phased transducers).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus and O’Brien with the ultrasound of single-element transducer arrays, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In. re Einstein, 8 USPQ 167. This modified system would be more cost-effective to the user and require less of an electrical load or wiring demands on the overall system. Additionally, the processing load would be significantly reduced for ultrasound transmission and reception.

Regarding claim 10, modified Prus teaches the system in claim 8, as discussed above.
However, Prus is silent regarding a system, wherein one or more of said single- element ultrasound transducers are concave ultrasound transducers.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, O’Brien teaches a system, wherein one or more of said single- element ultrasound transducers are concave ultrasound transducers (Paragraph 0322 teaches that the probe end 5103 is a concave surface of the ultrasound transducer probe 5102. This is seen in Fig. 46).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prus with O'Brien’s teaching of concave ultrasound transducers. This modified system would provide the user with quickly obtain information about the brain and provide a means of a portable ultrasound transcranial scanner (Paragraph 0006 of O’Brien). Furthermore, this is allows for brood vessel mapping without the need of user feedback (Paragraph 0007 of O’Brien).

Regarding claim 13, modified Prus teaches the system in claim 1, as discussed above.
Prus further teaches a system, further comprising: 
control and processing hardware (Controller 208, beamformer 206, or frequency generator 210) operably connected to said plurality of transcranial ultrasound transducer array elements (Controller 208, beamformer 206, or frequency generator 210 are connected to the transducers 202 through the imager 212), said control and processing hardware comprising at least one processor and associated memory (Paragraph 0034 teaches that there is a processor and software that is used in the apparatus), said memory comprising instructions executable by said at least one processor for performing operations (Paragraph 0034 teaches that the system uses the instructions for the apparatus) comprising: 
controlling said plurality of transcranial ultrasound transducer array elements to generate an ultrasound pulse from each transcranial ultrasound transducer array element such that the respective individual foci of said transcranial ultrasound transducer array elements are spatially separated (Paragraph 0024 teaches that the beamformer 206 drives the individual transducers to produce an ultrasound beam or field. Paragraph 0004 teaches that the arrays is focusing on the target as seen in Fig.1A. Fig. 1A shows that the transducers are spaced apart from each other and they are approaching different point of the target), and such that a timing of the ultrasound pulses is controlled (Paragraph 0024 teaches that the beamformer 206 emits input signals from to the transducers. This include the transition and reception of the ultrasound), based on registration data spatially registering the pre- selected positions and orientations of said plurality of transcranial ultrasound transducer array elements with volumetric image data associated with the patient (Paragraph 0027 and 0028 teach the ultrasound of CT images that are used to study the propagation of ultrasound waves in the skull. The properties of the ultrasound can be adjusted accordingly. Paragraph 0022 teaches that an MRI or a CT device can be used for the study of the skull structure), such that when said support frame is placed around the head of the patient, ultrasound energy is focused at a pre-selected region within a far field overlap region (Paragraph 0004 teaches that the target envelope is an area that multiple transducers can reach and there is a target area within this envelope as seen in Fig. 1).

Regarding claim 15, modified Prus teaches the system in claim 13, as discussed above.
However, Prus is silent regarding a system, wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is approximately normal to surface of the skull of the patient when said support frame is placed around the head of the patient.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, O’Brien teaches a system, wherein said plurality of transcranial ultrasound transducer array elements (Ultrasound scanners 58 are seen in Fig. 2) are supported in the pre-selected positions and orientations relative to said support frame (Ultrasound scanner 58 is attached to the headset 50) such that a respective beam axis of each transcranial ultrasound transducer array element is approximately normal to surface of the skull of the patient when said support frame is placed around the head of the patient (Paragraph 0145 teaches that the robotic system keeps the transducer normal to the surface of the head).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prus with O'Brien’s teaching of placing ultrasound transducers normal to the surface of the skull. This modified system would provide the user with quickly obtain information about the brain and provide a means of a portable ultrasound transcranial scanner (Paragraph 0006 of O’Brien). Furthermore, this is allows for brood vessel mapping without the need of user feedback (Paragraph 0007 of O’Brien).

Regarding claim 16, modified Prus teaches the system in claim 13, as discussed above.
However, Prus is silent regarding a system, wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within ten degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, O’Brien teaches a system, wherein said plurality of transcranial ultrasound transducer array elements (Ultrasound scanners 58 are seen in Fig. 2) are supported in the pre-selected positions and orientations relative to said support frame (Ultrasound scanner 58 is attached to the headset 50) such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within ten degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient (Paragraph 0145 teaches that the robotic system keeps the transducer normal to the surface of the head).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prus with O'Brien’s teaching of placing ultrasound transducers within 10 degrees of the normal surface vector to the surface of the skull. This modified system would provide the user with quickly obtain information about the brain and provide a means of a portable ultrasound transcranial scanner (Paragraph 0006 of O’Brien). Furthermore, this is allows for brood vessel mapping without the need of user feedback (Paragraph 0007 of O’Brien).

Regarding claim 17, modified Prus teaches the system in claim 13, as discussed above.
However, Prus is silent regarding a system, wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within plus or minus five degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, O’Brien teaches a system, wherein said plurality of transcranial ultrasound transducer array elements (Ultrasound scanners 58 are seen in Fig. 2) are supported in the pre-selected positions and orientations relative to said support frame (Ultrasound scanner 58 is attached to the headset 50) such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within plus or minus five degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient (Paragraph 0145 teaches that the robotic system keeps the transducer normal to the surface of the head).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prus with O'Brien’s teaching of placing ultrasound transducers within ±5 degrees of the normal surface vector to the surface of the skull. This modified system would provide the user with quickly obtain information about the brain and provide a means of a portable ultrasound transcranial scanner (Paragraph 0006 of O’Brien). Furthermore, this is allows for brood vessel mapping without the need of user feedback (Paragraph 0007 of O’Brien).

Regarding claim 18, modified Prus teaches the system in claim 13, as discussed above.
	Prus further teaches a system, wherein one or more of said plurality of transcranial ultrasound transducer array elements are provided as a phased transducer sub-arrays (Paragraph 0011 teaches that the transducers are phased transducers).

Regarding claim 19, modified Prus teaches the system in claim 13, as discussed above.
The combination of Prus and O’Brien fails to teach a system, wherein one or more of said plurality of transcranial ultrasound transducer array elements are single-element ultrasound transducers.
However, it should be noted that Prus teaches a system, wherein one or more of said plurality of transcranial ultrasound transducer array elements are provided as a phased transducer sub-arrays (Paragraph 0011 teaches that the transducers are phased transducers).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus and O’Brien with the ultrasound of single-element transducer arrays, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In. re Einstein, 8 USPQ 167. This modified system would be more cost-effective to the user and require less of an electrical load or wiring demands on the overall system. Additionally, the processing load would be significantly reduced for ultrasound transmission and reception.

Regarding claim 21, modified Prus teaches the system in claim 19, as discussed above.
However, Prus is silent regarding a system, wherein one or more of said single- element ultrasound transducers are concave ultrasound transducers.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, O’Brien teaches a system, wherein one or more of said single- element ultrasound transducers are concave ultrasound transducers (Paragraph 0322 teaches that the probe end 5103 is a concave surface of the ultrasound transducer probe 5102. This is seen in Fig. 46).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prus with O'Brien’s teaching of concave ultrasound transducers. This modified system would provide the user with quickly obtain information about the brain and provide a means of a portable ultrasound transcranial scanner (Paragraph 0006 of O’Brien). Furthermore, this is allows for brood vessel mapping without the need of user feedback (Paragraph 0007 of O’Brien).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (PGPUB No. US 2010/0268088) in view of O’Brien et al. (PGPUB No. US 2017/0188992) further in view of Hynynen et al. (PGPUB No. US 2003/0092987) supported by Haupt (PGPUB No. US 2015/0148675).

Regarding claim 3, modified Prus teaches the system in claim 2, as discussed above.
	However, the combination of Prus and O’Brien is silent regarding a system, wherein said transcranial ultrasound transducer array elements are supported and controlled such respective individual foci of said plurality of transcranial ultrasound transducer array elements lie between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, Hynynen teaches a system, wherein said transcranial ultrasound transducer array elements are supported and controlled such respective individual foci of said plurality of transcranial ultrasound transducer array elements lie between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient (Paragraph 0140 teaches that the focus is done within the skull 28 with the ultrasound elements. Fig. 2 shows that the skull has multiple layers in the skull 28. Paragraph 0045 teaches that the system has the array 14 as seen in Fig. 1 and is able to determine the characteristics of the skull. Paragraph 0034 teaches that the ultrasound is focused within the skull).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus and O’Brien with Hynynen’s teaching of focusing on the skull with ultrasound. Transmission of ultrasound in the skull results in the propagation in the skull. This is evidences in Fig. 8 of Haupt where the waves are shown to stay within the skull 34 over time. Such a transmission within the skull will result in ultrasound propagation within the skull. This modified apparatus would allow the user to consider the skull density features for focusing (Paragraph 0059 of Hynynen). Furthermore, the modification allows for the propagation of ultrasound throughout the skull as ultrasound meets the skull bone (Fig. 8 of Haupt).

Regarding claim 14, modified Prus teaches the system in claim 13, as discussed above.
	However, the combination of Prus and O’Brien is silent regarding a system, said transcranial ultrasound transducer array elements are supported and controlled such respective individual foci of said plurality of transcranial ultrasound transducer array elements lie between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, Hynynen teaches a system, said transcranial ultrasound transducer array elements are supported and controlled such respective individual foci of said plurality of transcranial ultrasound transducer array elements lie between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient (Paragraph 0140 teaches that the focus is done within the skull 28 with the ultrasound elements. Fig. 2 shows that the skull has multiple layers in the skull 28. Paragraph 0045 teaches that the system has the array 14 as seen in Fig. 1 and is able to determine the characteristics of the skull. Paragraph 0034 teaches that the ultrasound is focused within the skull).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus and O’Brien with Hynynen’s teaching of focusing on the skull with ultrasound. Transmission of ultrasound in the skull results in the propagation in the skull. This is evidences in Fig. 8 of Haupt where the waves are shown to stay within the skull 34 over time. Such a transmission within the skull will result in ultrasound propagation within the skull. This modified apparatus would allow the user to consider the skull density features for focusing (Paragraph 0059 of Hynynen). Furthermore, the modification allows for the propagation of ultrasound throughout the skull as ultrasound meets the skull bone (Fig. 8 of Haupt).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (PGPUB No. US 2010/0268088) in view of O’Brien et al. (PGPUB No. US 2017/0188992) further in view of Aarnio et al. (“A New Ultrasound Method for Determining the Acoustic Phase Shifts Caused by the Skull Bone”, World Federation for Ultrasound in Medicine and Biology, Vol. 31, No. 6, pages 771-780) further in view of Hynynen et al. (PGPUB No. US 2003/0092987) supported by Haupt (PGPUB No. US 2015/0148675).

Regarding claim 9, modified Prus teaches the system in claim 8, as discussed above.
	However, the combination of Prus and O’Brien is silent regarding a system, wherein said single-element ultrasound transducers are supported in the pre-selected positions and orientations such that wavefronts respectively generated by said single-element ultrasound transducers are planar when propagating through at least a portion of the skull of the patient, between inner and outer surfaces of the skull, when said support frame is placed around the head of the patient.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, Aarnio teaches a system, wherein said single-element ultrasound transducers are supported in the pre-selected positions and orientations such that wavefronts respectively generated by said single-element ultrasound transducers are planar when propagating through at least a portion of the skull of the patient (Page 774, Col. 2, paragraph 4 teaches that the a single element planar transducer is used for the experiment and Fig. 1 shows that the transducer is used for the data acquisition with the calvarium, which is a part of the skull).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus and O’Brien with Aarnio’s teaching of a single-element transducer that emits planar wavefronts. This modified system would provide the user with the ability to determine phase shift or signal deformation caused by ultrasound emission through the skull. Additionally, this modification would not require additional investments and is safe for long periods of use on the patients (Conclusion of Aarnio).
	However, Aarnio is silent regarding a system, propagating through at least a portion of the skull of the patient, between inner and outer surfaces of the skull, when said support frame is placed around the head of the patient.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, Hynynen teaches a system, propagating through at least a portion of the skull of the patient, between inner and outer surfaces of the skull, when said support frame is placed around the head of the patient (Paragraph 0140 teaches that the focus is done within the skull 28 with the ultrasound elements. Fig. 2 shows that the skull has multiple layers in the skull 28. Paragraph 0045 teaches that the system has the array 14 as seen in Fig. 1 and is able to determine the characteristics of the skull. Paragraph 0034 teaches that the ultrasound is focused within the skull).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus, O’Brien, and Aarnio with Hynynen’s teaching of focusing on the skull with ultrasound. Transmission of ultrasound in the skull results in the propagation in the skull. This is evidences in Fig. 8 of Haupt where the waves are shown to stay within the skull 34 over time. Such a transmission within the skull will result in ultrasound propagation within the skull. This modified apparatus would allow the user to consider the skull density features for focusing (Paragraph 0059 of Hynynen). Furthermore, the modification allows for the propagation of ultrasound throughout the skull as ultrasound meets the skull bone (Fig. 8 of Haupt).

Regarding claim 20, modified Prus teaches the system in claim 19, as discussed above.
	However, the combination of Prus and O’Brien is silent regarding a system, wherein said single-element ultrasound transducers are supported in the pre-selected positions and orientations such that wavefronts respectively generated by said single-element ultrasound transducers are planar when propagating through at least a portion of the skull of the patient, between inner and outer surfaces of the skull, when said support frame is placed around the head of the patient.
In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, Aarnio teaches a system, wherein said single-element ultrasound transducers are supported in the pre-selected positions and orientations such that wavefronts respectively generated by said single-element ultrasound transducers are planar when propagating through at least a portion of the skull of the patient (Page 774, Col. 2, paragraph 4 teaches that the a single element planar transducer is used for the experiment and Fig. 1 shows that the transducer is used for the data acquisition with the calvarium, which is a part of the skull).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus and O’Brien with Aarnio’s teaching of a single-element transducer that emits planar wavefronts. This modified system would provide the user with the ability to determine phase shift or signal deformation caused by ultrasound emission through the skull. Additionally, this modification would not require additional investments and is safe for long periods of use on the patients (Conclusion of Aarnio).
However, Aarnio is silent regarding a system, propagating through at least a portion of the skull of the patient, between inner and outer surfaces of the skull, when said support frame is placed around the head of the patient.
In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, Hynynen teaches a system, propagating through at least a portion of the skull of the patient, between inner and outer surfaces of the skull, when said support frame is placed around the head of the patient (Paragraph 0140 teaches that the focus is done within the skull 28 with the ultrasound elements. Fig. 2 shows that the skull has multiple layers in the skull 28. Paragraph 0045 teaches that the system has the array 14 as seen in Fig. 1 and is able to determine the characteristics of the skull. Paragraph 0034 teaches that the ultrasound is focused within the skull).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus, O’Brien, and Aarnio with Hynynen’s teaching of focusing on the skull with ultrasound. Transmission of ultrasound in the skull results in the propagation in the skull. This is evidences in Fig. 8 of Haupt where the waves are shown to stay within the skull 34 over time. Such a transmission within the skull will result in ultrasound propagation within the skull. This modified apparatus would allow the user to consider the skull density features for focusing (Paragraph 0059 of Hynynen). Furthermore, the modification allows for the propagation of ultrasound throughout the skull as ultrasound meets the skull bone (Fig. 8 of Haupt).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (PGPUB No. US 2010/0268088) in view of O’Brien et al. (PGPUB No. US 2017/0188992) further in view of Mishelevich (PGPUB No. US 2012/0083719).

Regarding claim 11, modified Prus teaches the system in claim 8, as discussed above.
	However, the combination of Prus and O’Brien is silent regarding a system, wherein one or more of said single- element ultrasound transducers comprise an acoustic lens.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, Mishelevich teaches a system, wherein one or more of said single- element ultrasound transducers comprise an acoustic lens (Paragraph 0024 teaches that the ultrasound transducers can also use acoustic lenses).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus and O'Brien with Mishelevich’s teaching of the use of acoustic lenses. This modified system would provide the user with the ability to change parameters like energy emission, intensity, and frequency that would allow for focus to a target point in the skull that is only a few millimeters in diameter (Paragraph 0011 of Mishelevich). This allows for the treatment of small neural structures like the Dorsal Anterior Cingulate Gyms (DACG) or Caudate Nucleus (Paragraph 0014 of Mishelevich).

Regarding claim 22, modified Prus teaches the system in claim 19, as discussed above.
	However, the combination of Prus and O’Brien is silent regarding a system, wherein one or more of said single- element ultrasound transducers comprise an acoustic lens.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, Mishelevich teaches a system, wherein one or more of said single- element ultrasound transducers comprise an acoustic lens (Paragraph 0024 teaches that the ultrasound transducers can also use acoustic lenses).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus and O'Brien with Mishelevich’s teaching of the use of acoustic lenses. This modified apparatus would provide the user with the ability to change parameters like energy emission, intensity, and frequency that would allow for focus to a target point in the skull that is only a few millimeters in diameter (Paragraph 0011 of Mishelevich). This allows for the treatment of small neural structures like the Dorsal Anterior Cingulate Gyms (DACG) or Caudate Nucleus (Paragraph 0014 of Mishelevich).

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (PGPUB No. US 2010/0268088) in view of O’Brien et al. (PGPUB No. US 2017/0188992) further in view of McDonnald et al. ("Transcranial Magnetic Resonance Imaging-Guided Focused Ultrasound Surgery of Brain Tumors: Initial Findings in 3 Patients", Congress of Neurological Surgeons, Vol. 66, No. 2, pages 323-332).

Regarding claim 12, modified Prus teaches the system in claim 1, as discussed above.
However, Prus is silent regarding a system, wherein said support frame is configured to conform to an anatomical curvature of a portion of a skull of the patient, said support frame having been fabricated based on the volumetric image data associated with the patient.
In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, O’Brien teaches a system, wherein said support frame is configured to conform to an anatomical curvature of a portion of a skull of the patient (Fig. 2 shows cranial straps 52, 54, and 56 that accommodate the headset 50 to the shape to the patient).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prus with O'Brien’s teaching of a support frame that conforms the curvature of the skull. This modified system would provide the user with quickly obtain information about the brain and provide a means of a portable ultrasound transcranial scanner (Paragraph 0006 of O’Brien). Furthermore, this is allows for brood vessel mapping without the need of user feedback (Paragraph 0007 of O’Brien).
	However, the combination of Prus and O’Brien is silent regarding a system, wherein said support frame having been fabricated based on the volumetric image data associated with the patient.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, McDonnald teaches a system, wherein said support frame having been fabricated based on the volumetric image data associated with the patient (Page 324, col. 2, paragraph 2, teaches that the phased-array transcranial MRI-guided focused ultrasound surgery device, which contains a support frame with ultrasound transducers, is fabricated based on preclinical acoustic and MRI studies).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus and O'Brien with McDonnald’s teaching of fabricating a support frame based on volumetric image data. This modified apparatus would provide the user with a support frame that is customized for optimal and effective use for each individual and also accurately target areas in the brain with high accuracy. Furthermore, this allows for ablation of the patient without overheating of the cranium (Conclusion of McDonnald).

Regarding claim 23, modified Prus teaches the system in claim 13, as discussed above.
However, Prus is silent regarding a system, wherein said support frame is configured to conform to an anatomical curvature of a portion of the skull of the patient, said support frame having been fabricated based on the volumetric image data associated with the patient.
In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, O’Brien teaches a system, wherein said support frame is configured to conform to an anatomical curvature of a portion of the skull of the patient (Fig. 2 shows cranial straps 52, 54, and 56 that accommodate the headset 50 to the shape to the patient).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prus with O'Brien’s teaching of a support frame that conforms the curvature of the skull. This modified system would provide the user with quickly obtain information about the brain and provide a means of a portable ultrasound transcranial scanner (Paragraph 0006 of O’Brien). Furthermore, this is allows for brood vessel mapping without the need of user feedback (Paragraph 0007 of O’Brien).
However, the combination of Prus and O’Brien is silent regarding a system, wherein said support frame having been fabricated based on the volumetric image data associated with the patient.
	In an analogous imaging field of endeavor, regarding transcranial ultrasound imaging, McDonnald teaches a system wherein said support frame having been fabricated based on the volumetric image data associated with the patient (Page 324, col. 2, paragraph 2, teaches that the phased-array transcranial MRI-guided focused ultrasound surgery device, which contains a support frame with ultrasound transducers, is fabricated based on preclinical acoustic and MRI studies).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Prus and O'Brien with McDonnald’s teaching of fabricating a support frame based on volumetric image data. This modified apparatus would provide the user with a support frame that is customized for optimal and effective use for each individual and also accurately target areas in the brain with high accuracy. Furthermore, this allows for ablation of the patient without overheating of the cranium (Conclusion of McDonnald).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 11, 13-15 of U.S. Patent No. 11,071,522.

Instant Application 17/367745
Claims- 06/23/2022
U.S. Patent No. 11,071,522
CLAIM 1
A system for performing diagnostic or therapeutic transcranial ultrasound procedures, the system comprising: 
a support frame configured for placement around a head of a patient; 
a plurality of transcranial ultrasound transducer array elements supported by said support frame, wherein said plurality of transcranial ultrasound transducer array elements are supported in pre-selected positions and orientations relative to said support frame for transmitting ultrasound through a skull of the patient such that: 
respective individual foci of said plurality of transcranial ultrasound transducer array elements are spatially separated; and 
far field regions respectively associated with said plurality of transcranial ultrasound transducer array elements spatially overlap within a far field overlap region located within a brain of the patient when said support frame is placed around the head of the patient.
CLAIM 1
A system for performing diagnostic or therapeutic transcranial ultrasound procedures, the system comprising: a support frame configured to be placed around the head of a patient; a plurality of transcranial ultrasound transducer array elements supported by said support frame, wherein said plurality of transcranial ultrasound transducer array elements are supported in pre-selected positions and orientations relative to said support frame for transmitting ultrasound through a skull of the patient, such that far field regions respectively associated with said plurality of transcranial ultrasound transducer array elements spatially overlap within a far field overlap region located within a brain of the patient when said support frame is placed around the head of the patient; control and processing hardware operably connected to said plurality of transcranial ultrasound transducer array elements, wherein said control and processing hardware is configured to: control said plurality of transcranial ultrasound transducer array elements to generate an ultrasound pulse from each transcranial ultrasound transducer array element, and control a timing of the ultrasound pulses, based on registration data spatially registering the pre-selected positions and orientations of said plurality of transcranial ultrasound transducer array elements with volumetric image data associated with the patient, such that ultrasound energy is focused at a pre-selected region within the far field overlap region; each transcranial ultrasound transducer array element being supported and controlled such that a respective ultrasound beam focus thereof lies between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 2
The system according to claim 1 further comprising: control and processing hardware operably connected to said plurality of transcranial ultrasound transducer array elements, said control and processing hardware comprising at least one processor and associated memory, said memory comprising instructions executable by said at least one processor for performing operations comprising: controlling said plurality of transcranial ultrasound transducer array elements to generate an ultrasound pulse from each transcranial ultrasound transducer array element, and 
controlling a timing of the ultrasound pulses, based on registration data spatially registering the pre-selected positions and orientations of said plurality of transcranial ultrasound transducer array elements with volumetric image data associated with the patient, such that ultrasound energy is focused at a pre-selected region within the far field overlap region.
CLAIM 1
A system for performing diagnostic or therapeutic transcranial ultrasound procedures, the system comprising: a support frame configured to be placed around the head of a patient; a plurality of transcranial ultrasound transducer array elements supported by said support frame, wherein said plurality of transcranial ultrasound transducer array elements are supported in pre-selected positions and orientations relative to said support frame for transmitting ultrasound through a skull of the patient, such that far field regions respectively associated with said plurality of transcranial ultrasound transducer array elements spatially overlap within a far field overlap region located within a brain of the patient when said support frame is placed around the head of the patient; control and processing hardware operably connected to said plurality of transcranial ultrasound transducer array elements, wherein said control and processing hardware is configured to: control said plurality of transcranial ultrasound transducer array elements to generate an ultrasound pulse from each transcranial ultrasound transducer array element, and control a timing of the ultrasound pulses, based on registration data spatially registering the pre-selected positions and orientations of said plurality of transcranial ultrasound transducer array elements with volumetric image data associated with the patient, such that ultrasound energy is focused at a pre-selected region within the far field overlap region; each transcranial ultrasound transducer array element being supported and controlled such that a respective ultrasound beam focus thereof lies between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 3
The system according to claim 2 wherein said transcranial ultrasound transducer array elements are supported and controlled such respective individual foci of said plurality of transcranial ultrasound transducer array elements lie between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 1
A system for performing diagnostic or therapeutic transcranial ultrasound procedures, the system comprising: a support frame configured to be placed around the head of a patient; a plurality of transcranial ultrasound transducer array elements supported by said support frame, wherein said plurality of transcranial ultrasound transducer array elements are supported in pre-selected positions and orientations relative to said support frame for transmitting ultrasound through a skull of the patient, such that far field regions respectively associated with said plurality of transcranial ultrasound transducer array elements spatially overlap within a far field overlap region located within a brain of the patient when said support frame is placed around the head of the patient; control and processing hardware operably connected to said plurality of transcranial ultrasound transducer array elements, wherein said control and processing hardware is configured to: control said plurality of transcranial ultrasound transducer array elements to generate an ultrasound pulse from each transcranial ultrasound transducer array element, and control a timing of the ultrasound pulses, based on registration data spatially registering the pre-selected positions and orientations of said plurality of transcranial ultrasound transducer array elements with volumetric image data associated with the patient, such that ultrasound energy is focused at a pre-selected region within the far field overlap region; each transcranial ultrasound transducer array element being supported and controlled such that a respective ultrasound beam focus thereof lies between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 4
The system according to claim 1 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is approximately normal to surface of the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 2
The system according to claim 1 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is approximately normal to surface of the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 5
The system according to claim 1 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within ten degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 3
The system according to claim 1 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within ten degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 6
The system according to claim 1 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within plus or minus five degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 6
The system according to claim 1 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within plus or minus five degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 7
The system according to claim 1 wherein one or more of said plurality of transcranial ultrasound transducer array elements are provided as a phased transducer sub-arrays.
CLAIM 7
The system according to claim 1 wherein one or more of said plurality of transcranial ultrasound transducer array elements are provided as a phased transducer sub-arrays.
CLAIM 8
The system according to claim 1 wherein one or more of said plurality of transcranial ultrasound transducer array elements are single-element ultrasound transducers.
CLAIM 8
The system according to claim 1 wherein one or more of said plurality of transcranial ultrasound transducer array elements are single-element ultrasound transducers.
CLAIM 9
The system according to claim 8 wherein said single-element ultrasound transducers are supported in the pre-selected positions and orientations such that wavefronts respectively generated by said single-element ultrasound transducers are planar when propagating through at least a portion of the skull of the patient, between inner and outer surfaces of the skull, when said support frame is placed around the head of the patient.
CLAIM 11
The system according to claim 10 wherein said single-element ultrasound transducers are supported in the pre-selected positions and orientations such that wavefronts respectively generated by said single-element ultrasound transducers are planar when propagating through at least a portion of the skull of the patient, between inner and outer surfaces of the skull, when said support frame is placed around the head of the patient.

CLAIM 1
A system for performing diagnostic or therapeutic transcranial ultrasound procedures, the system comprising: a support frame configured to be placed around the head of a patient; a plurality of transcranial ultrasound transducer array elements supported by said support frame, wherein said plurality of transcranial ultrasound transducer array elements are supported in pre-selected positions and orientations relative to said support frame for transmitting ultrasound through a skull of the patient, such that far field regions respectively associated with said plurality of transcranial ultrasound transducer array elements spatially overlap within a far field overlap region located within a brain of the patient when said support frame is placed around the head of the patient; control and processing hardware operably connected to said plurality of transcranial ultrasound transducer array elements, wherein said control and processing hardware is configured to: control said plurality of transcranial ultrasound transducer array elements to generate an ultrasound pulse from each transcranial ultrasound transducer array element, and control a timing of the ultrasound pulses, based on registration data spatially registering the pre-selected positions and orientations of said plurality of transcranial ultrasound transducer array elements with volumetric image data associated with the patient, such that ultrasound energy is focused at a pre-selected region within the far field overlap region; each transcranial ultrasound transducer array element being supported and controlled such that a respective ultrasound beam focus thereof lies between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 10
The system according to claim 8 wherein one or more of said single- element ultrasound transducers are concave ultrasound transducers.
CLAIM 13
The system according to claim 10 wherein one or more of said single-element ultrasound transducers are concave ultrasound transducers.
CLAIM 11
The system according to claim 8 wherein one or more of said single- element ultrasound transducers comprise an acoustic lens.
CLAIM 14
The system according to claim 10 wherein one or more of said single-element ultrasound transducers comprise an acoustic lens.
CLAIM 12
The system according to claim 1 wherein said support frame is configured to conform to an anatomical curvature of a portion of a skull of the patient, said support frame having been fabricated based on the volumetric image data associated with the patient.
CLAIM 15
The system according to claim 1 wherein said support frame is configured to conform to an anatomical curvature of a portion of the skull of the patient, said support frame having been fabricated based on the volumetric image data associated with the patient.
CLAIM 13
The system according to claim 1 further comprising: 
control and processing hardware operably connected to said plurality of transcranial ultrasound transducer array elements, said control and processing hardware comprising at least one processor and associated memory, said memory comprising instructions executable by said at least one processor for performing operations comprising: 
controlling said plurality of transcranial ultrasound transducer array elements to generate an ultrasound pulse from each transcranial ultrasound transducer array element such that the respective individual foci of said transcranial ultrasound transducer array elements are spatially separated, and such that a timing of the ultrasound pulses is controlled, based on registration data spatially registering the pre- selected positions and orientations of said plurality of transcranial ultrasound transducer array elements with volumetric image data associated with the patient, such that when said support frame is placed around the head of the patient, ultrasound energy is focused at a pre-selected region within a far field overlap region.
CLAIM 1
A system for performing diagnostic or therapeutic transcranial ultrasound procedures, the system comprising: a support frame configured to be placed around the head of a patient; a plurality of transcranial ultrasound transducer array elements supported by said support frame, wherein said plurality of transcranial ultrasound transducer array elements are supported in pre-selected positions and orientations relative to said support frame for transmitting ultrasound through a skull of the patient, such that far field regions respectively associated with said plurality of transcranial ultrasound transducer array elements spatially overlap within a far field overlap region located within a brain of the patient when said support frame is placed around the head of the patient; control and processing hardware operably connected to said plurality of transcranial ultrasound transducer array elements, wherein said control and processing hardware is configured to: control said plurality of transcranial ultrasound transducer array elements to generate an ultrasound pulse from each transcranial ultrasound transducer array element, and control a timing of the ultrasound pulses, based on registration data spatially registering the pre-selected positions and orientations of said plurality of transcranial ultrasound transducer array elements with volumetric image data associated with the patient, such that ultrasound energy is focused at a pre-selected region within the far field overlap region; each transcranial ultrasound transducer array element being supported and controlled such that a respective ultrasound beam focus thereof lies between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient.

Note: The term “wherein said control and processing hardware is configured to” inherently has the instructions to perform the claimed function and a memory is inherently present to hold instructions.
CLAIM 14
The system according to claim 13 said transcranial ultrasound transducer array elements are supported and controlled such respective individual foci of said plurality of transcranial ultrasound transducer array elements lie between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 1
A system for performing diagnostic or therapeutic transcranial ultrasound procedures, the system comprising: a support frame configured to be placed around the head of a patient; a plurality of transcranial ultrasound transducer array elements supported by said support frame, wherein said plurality of transcranial ultrasound transducer array elements are supported in pre-selected positions and orientations relative to said support frame for transmitting ultrasound through a skull of the patient, such that far field regions respectively associated with said plurality of transcranial ultrasound transducer array elements spatially overlap within a far field overlap region located within a brain of the patient when said support frame is placed around the head of the patient; control and processing hardware operably connected to said plurality of transcranial ultrasound transducer array elements, wherein said control and processing hardware is configured to: control said plurality of transcranial ultrasound transducer array elements to generate an ultrasound pulse from each transcranial ultrasound transducer array element, and control a timing of the ultrasound pulses, based on registration data spatially registering the pre-selected positions and orientations of said plurality of transcranial ultrasound transducer array elements with volumetric image data associated with the patient, such that ultrasound energy is focused at a pre-selected region within the far field overlap region; each transcranial ultrasound transducer array element being supported and controlled such that a respective ultrasound beam focus thereof lies between inner and outer surfaces of the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 15
The system according to claim 13 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is approximately normal to surface of the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 2
The system according to claim 1 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is approximately normal to surface of the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 16
The system according to claim 13 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within ten degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 3
The system according to claim 1 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within ten degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 17
The system according to claim 13 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within plus or minus five degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 6
The system according to claim 1 wherein said plurality of transcranial ultrasound transducer array elements are supported in the pre-selected positions and orientations relative to said support frame such that a respective beam axis of each transcranial ultrasound transducer array element is oriented within plus or minus five degrees of a respective local surface normal vector associated with the skull of the patient when said support frame is placed around the head of the patient.
CLAIM 18
The system according to claim 13 wherein one or more of said plurality of transcranial ultrasound transducer array elements are provided as a phased transducer sub-arrays.
CLAIM 7
The system according to claim 1 wherein one or more of said plurality of transcranial ultrasound transducer array elements are provided as a phased transducer sub-arrays.
CLAIM 19
The system according to claim 13 wherein one or more of said plurality of transcranial ultrasound transducer array elements are single-element ultrasound transducers.
CLAIM 8
The system according to claim 1 wherein one or more of said plurality of transcranial ultrasound transducer array elements are single-element ultrasound transducers.
CLAIM 20
The system according to claim 19 wherein said single-element ultrasound transducers are supported in the pre-selected positions and orientations such that wavefronts respectively generated by said single-element ultrasound transducers are planar when propagating through at least a portion of the skull of the patient, between inner and outer surfaces of the skull, when said support frame is placed around the head of the patient.
CLAIM
CLAIM 21
The system according to claim 19 wherein one or more of said single- element ultrasound transducers are concave ultrasound transducers.
CLAIM 13
The system according to claim 10 wherein one or more of said single-element ultrasound transducers are concave ultrasound transducers.
CLAIM 22
The system according to claim 19 wherein one or more of said single- element ultrasound transducers comprise an acoustic lens.
CLAIM 14
The system according to claim 10 wherein one or more of said single-element ultrasound transducers comprise an acoustic lens.
CLAIM 23
The system according to claim 13 wherein said support frame is configured to conform to an anatomical curvature of a portion of the skull of the patient, said support frame having been fabricated based on the volumetric image data associated with the patient.
CLAIM 15
The system according to claim 1 wherein said support frame is configured to conform to an anatomical curvature of a portion of the skull of the patient, said support frame having been fabricated based on the volumetric image data associated with the patient.


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of the instant application are similar to claims 1-3, 6-8, 11, 13-15 of U.S. Patent No. 11,071,522. While the independent claim 1 of U.S. Patent No. 11,071,522 recites the transmission of ultrasound within the skull of the patient with ultrasound transducers in predetermined position and orientations on a support frame this is analogous to the individual focusing of the ultrasound for far-field overlapping as present in the instant application.
Therefore, claims 1-3, 6-8, 11, 13-15 of U.S. Patent No. 11,071,522 in essence is a “species” of the generic invention of claims 1-23 of the instant application. It has been held that the generic invention is “anticipated” by the “species.”
The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g. In re Berg, 140 F.3D 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPO2d 2010, 2015-16 (Fed Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        /PATRICIA J PARK/Primary Examiner, Art Unit 3793